Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitations "at least one wall defining the outer housing unit" in lines 1-2 and "at least one wall defining the inner housing unit" in line 3. It is unclear how constructing the housing system with one wall, as would be within the requirements of the claim, can define the outer housing unit and the inner housing unit, respectively.
Claim 8 recites the limitation "one or more side walls of the inner housing unit". It is unclear if the one or more side walls are the same or different from the at least one wall defining the inner housing unit, as recited in claim 5.
Claim 8 recites the limitation "the one or more openings are located in a removable cover that is seated atop one or more side walls of the inner housing unit". There are two references to one or more openings in claim 5, from which claim 8 
Claim 9 recites the limitation "the plurality of openings" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected as being dependent from a rejected base claim.
Claim 18 recites the limitations "at least one wall defining each of the outer housing units" in line 2 and "at least one wall defining each of the inner housing units" in lines 3-4. It is unclear how constructing the isolation housing system with one wall, as would be within the requirements of the claim, can define the outer housing unit and the inner housing unit, respectively.
Claim 18 recites the limitation "the plurality of openings" in lines 6-7. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-4, 6, 8-10, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chrisler (U.S. Patent No. 4,907,536).
For claim 1, Chrisler shows a static, multilayered housing system (Figs. 8-9) for preventing the ingress of microorganisms therein (Col. 2, lines 30-37), the housing system comprising: a static outer housing unit (Fig. 8: 31); and
at least one static inner housing unit (1, 3, 5) nested completely inside of the outer housing unit (as shown in Fig. 9);
wherein airflow through the housing system is driven passively by the chimney effect (as discussed in Col. 12, lines 1-10).
For claim 2, Chrisler shows the housing system of claim 1 being portable (Col. 1, lines 8-11).
For claim 3, Chrisler shows the housing system of claim 1, wherein each of the inner and outer housing units (Figs. 8-9: 1, 31) is free of mechanical ventilation, HEPA filtration, and pressurization (positive ventilation).
For claim 4, Chrisler shows the housing system of claim 1, wherein air flow through the inner housing unit occurs in an inward-to-outward direction as air currents move by natural ventilation and external aeration (as discussed in Col. 9, line 63- Col 10, line 2).
For claim 6, Chrisler shows the housing system of claim 1, wherein one or more openings (37) are located in a removable cover (35) that is seated atop one or more side walls of the outer housing unit (33).
For claim 8, as best understood, Chrisler shows the housing system of claim 5, wherein the one or more openings (Col. 11, lines 52-58: wire mesh screen 30) 
For claim 9, Chrisler shows the housing system of claim 5, wherein a filter (Col. 5, lines 30-59) is connected to the cover and is sized and dimensioned to cover all or only a portion of the plurality of openings (Col. 11, lines 52-54: wire mesh is embedded in the filter fibrous material).
For claim 10, Chrisler shows the housing system of claim 9, wherein the filter is a non-HEPA filter (Col. 5, line 60-Col. 8, line 2).
For claim 12, Chrisler shows the housing system of claim 1, wherein each of the inner and outer housing units is an animal cage (as shown in Figs. 8-9 and Col. 11, lines 59-64).
For claim 14, Chrisler shows the housing system of claim 1, wherein the inner housing unit (1) is sized and dimensioned to receive an organism (Col. 10, lines 5-27).
For claim 15, Chrisler shows the housing system of claim 12, being free of a food source and a water source (Col. 10, lines 22-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chrisler in view of Stein (U.S. Patent No. 6,543,387).
For claims 5, 7 and 13, Chrisler shows at least one wall defining the outer housing unit (Figs. 8-9: 31) includes one or more openings (37) to permit air flow through the one or more openings (Col. 12, lines 1-10). Chrisler fails to specifically show wherein at least one wall defining the inner housing unit that includes one or more openings to permit air flow through the one or more openings; wherein the cover, when seated atop the outer housing unit, forms an air-tight seal with the side walls of the outer housing unit; and wherein the cover is hermetically sealed atop the outer housing unit.
However, Stein teaches a static, multilayered housing system (as discussed in the abstract) for preventing the ingress of microorganisms therein, the housing system comprising: a static outer housing unit (Fig. 1: 10); and at least one static inner unit (86) nested completely inside of the outer housing unit (as shown in Fig. 1); wherein at least one wall (Fig. 1: 66) defining the outer housing unit (10) and at least one wall (Fig. 1: 86) defining the inner unit includes one or more openings (28, 94) to permit air flow through the one or more openings (as discussed in Col. 3, lines 60-61 and Col. 4, lines 36-38); wherein the cover, when seated atop the outer housing unit, forms an air-tight seal (as discussed in the abstract: “airtight fit”) with the side walls of the outer housing unit; and wherein the cover is hermetically sealed atop the outer housing unit (as discussed in the abstract: “airtight fit”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing system of Chrisler to include the air-tight seal as taught by Stein .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chrisler in view of Rivard (U.S. Patent No. 6,257,171, as cited by Applicant in IDS on 1/7/2021).
For claim 11, Chrisler fails to specifically show the housing system of claim 1, being located within a room of a hospital, a dwelling, or an office building. However, in the same field of endeavor of animal storing and transporting systems, Rivard teaches a static housing system comprising being located within a room of a hospital, a dwelling, or an office building (Col. 11, lines 8-11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chrisler to include being located in an office building such as a laboratory as taught by Rivard for the advantage of using the system to carefully handle and isolate live laboratory animals.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (U.S. Patent No. 4,788,939) in view of Chrisler (U.S. Patent No. 4,907,536).
For claim 16, Peters shows a multilayer isolation housing system for laboratory animal care (Col. 1, lines 6-11 and Col. 3, lines 57-60), the system comprising:
a sterilized rack assembly (16);
a plurality of static housing systems (78: animal cages), the plurality of housing systems being connected to the rack assembly (as shown in Figs. 1-2); and

Peters fails to specifically show a plurality of static housing systems as recited in claim 1. However, Chrisler shows a static, multilayered housing system (Figs. 8-9) for preventing the ingress of microorganisms therein (Col. 2, lines 30-37), the housing system comprising: a static outer housing unit (Fig. 8: 31); and
at least one static inner housing unit (1, 3, 5) nested completely inside of the outer housing unit (as shown in Fig. 9);
wherein airflow through the housing system is driven passively by the chimney effect (as discussed in Col. 12, lines 1-10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing system of Peters to include the static housing system as taught by Chrisler for the advantage of confining animals while providing adequate ventilation for the animal. 
For claim 17, Peters as modified by Chrisler shows the isolation housing system of claim 16, wherein the plurality of housing systems (Chrisler as shown in Figs. 8-9) is free of mechanical ventilation, HEPA filtration, and pressurization (positive ventilation).
For claim 18, Peters as modified by Chrisler shows the isolation housing system of claim 16, wherein at least one wall defining each of the outer housing units (Chrisler Figs. 8-9: container 31 having openings 37) includes one or more openings (Chrisler 37) to permit air flow through the one or more openings (Chrisler Col. 12, lines 1-10) and at least one wall defining each of the inner housing units that includes one or more 
For claim 19, Peters as modified by Chrisler shows the isolation housing system of claim 18, wherein the filter (Peters 40) is a non-HEPA filter (Peters Col. 2, lines 1-8).
For claim 20, Peters as modified by Chrisler shows the isolation housing system of claim 16, wherein each of the housing systems (Chrisler as shown in Figs. 8-9) is free of a food source and a water source.

Response to Arguments
Applicant's arguments filed 7/7/2021 have been fully considered but they are not persuasive. 
The Applicant argues “Chrisler, conversely, says nothing about how air moves through the isolating chamber. Specifically, Chrisler fails to provide any teaching that would lead the skilled artisan to conclude that air is being driven by the chimney effect. This is because there is no disclosure or basis to conclude that the air flows in a regional, spatially-restricted fashion, spatially interconnected to the body temperature of the caged animal and the location and movement of the animal within the cage (see Figs. 14a-e of the present application). In fact, Chrisler states (without any supporting data) that gases are believed to be transmitted or diffused through the permeable mat, 
The Applicant appears to argue the point by exclusively relying on the structure of the inner housing unit (designated by numerals 1, 3, 5 as shown in Figs. 1 and 8. The entire housing system includes the inner housing unit 1, 3, 5 and the outer housing unit 31. The Examiner relied on Col. 12, lines 1-10 of the Chrisler reference to disclose the limitation “wherein airflow through the housing system is driven passively by the chimney effect”. While the chimney effect is not explicitly stated, Chrisler discloses a housing system utilized to isolate, store and transport live animals. As shown in Fig. 9, the animals will be contained in the inner housing unit, which is completely nested inside the outer housing unit. The body heat of the animal naturally raises the temperature within the housing system. Thus as air enters the housing system through the openings 37 on the side walls of the lid 35, passes through the permeable walls of the inner housing unit 1, 3, 5, the air at the bottom of the housing system will be warmer than the air outside of the housing system. The hot air will rise and move through the openings at the top of the lid 35. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 5,190,879 to Wolfe and U.S. Patent No. 4,334,500 to Ziller show animal isolation shipping systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643